Citation Nr: 1007561	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post operative 
residuals of a left varicocele.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from November 2001 to 
July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue was previously the subject of a November 
2007 Board remand and a January 2009 Board decision.  The 
Veteran appealed the January 2009 Board decision denying his 
claim to the U.S. Court of Appeals for Veterans Claims 
(Court).  VA and the Veteran filed a Joint Motion with the 
Court to vacate the January 2009 Board denial and remand the 
claim to the Board.  The Court approved the Joint Motion in 
September 2009.

To comply with the directives contained in the September 2009 
Joint Motion, the Board finds that additional development is 
necessary.  The appeal is REMANDED to the RO.  VA will notify 
the Veteran if further action is required.


REMAND

The Board finds that a VA urology examination is necessary to 
comply with the directives of the September 2009 Joint 
Motion.  Stegall v. West, 11 Vet. App. 268 (1998) (Appellant 
has a right as a matter of law to full compliance with remand 
directives).  The September 2009 Joint Motion directed the 
Board to consider whether the May 2003 VA/QTC examination was 
adequate, and whether an epididymitis disorder was 
interrelated to the left varicocele post operative residuals. 

The Veteran was afforded a QTC/VA general medical examination 
in May 2003, shortly before his separation from active 
service.  However, the examiner apparently did not review the 
August 1998 private medical records showing an operation for 
varicocele ligation, nor did he mention extensive in-service 
treatment for left testicular pain.  As review of the 
Veteran's prior medical history is essential to this claim, 
the Board finds that the May 2003 QTC/VA examination report 
is not adequate for adjudication purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The RO/AMC will schedule the Veteran for a VA urology 
examination.  The claims file and a copy of this remand must 
be made available to the examiner for review.  The examiner 
will indicate receipt and review of the claims file and 
remand in any report generated.  The examiner is directed to 
closely review the extensive complaints of left testicle pain 
reflected in service treatment records.  He or she will 
interview the Veteran concerning his present left testicle 
symptoms and conduct a clinical examination.  All necessary 
tests and studies are to be conducted.  The examiner must 
determine all present left testicle disorders.  For each 
disorder, he or she must state whether it preexisted the 
Veteran's November 2001 entrance into active service.  For 
each disorder found to preexist service, the examiner must 
express an opinion as to whether it underwent an increase in 
severity due to the natural progress of disease during the 
period of the Veteran's active service.  For each disorder 
that is not determined to have preexisted active service, the 
examiner must comment on whether it was more or less likely 
related to treatment of left testicle symptoms during active 
service.    

Additionally, the Court has held that a VA examination must 
address all theories of entitlement that are raised by the 
record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
The September 2009 Joint Motion directed the Board to explain 
its determination that epididymitis was a separate disorder 
apart from a left varicocele since the Board did not cite 
medical evidence to support its finding.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (Board must identify 
evidence to support its findings).  Thus, the VA urology 
examiner must also provide an opinion as to whether 
epididymitis is a separate disorder apart from left 
varicocele post operative residuals and whether the Veteran 
presently has any residual disorder from in-service 
epididymitis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the medical providers who 
provided post service treatment for any 
left testicle disorder.  For all 
identified medical records that are 
outstanding, obtain any necessary 
authorizations from the Veteran to request 
copies of these records.  Associate all 
records received with the claims file.  

2.  After associating any new post-service 
treatment records, schedule the Veteran 
for a VA urology examination.  

The claims file and a copy of this remand 
must be made available for review.  The 
examiner must indicate receipt and review 
of the claims file and the remand in any 
report generated.  He or she is directed 
to closely review service treatment 
records indicating extensive treatment for 
left testicle pain.  

The examiner will interview the Veteran 
about his medical history and present 
symptoms regarding his left testicle.  A 
clinical examination must be conducted, 
including all necessary tests and studies.  

After reviewing the record, interviewing 
the Veteran, and conducting a clinical 
examination, the examiner must express a 
medical opinion as to the following:

(i)  The present disorders 
etiologically related to the post 
operative residuals of the left 
varicocele.  

(ii)  For each disorder identified as 
being etiologically related to the post 
operative residuals of the left 
varicocele, the likelihood it underwent 
an increase in severity due to the 
natural progress of disease during the 
period of the Veteran's active service.  

(iii) For the present left testicle 
disorders that are unrelated to the 
post operative residuals of the left 
varicocele, whether it is more likely 
or less likely etiologically related to 
the Veteran's in-service treatment for 
left testicle pain. 

(iv)  Whether the Veteran's in-service 
treatment for epididymitis is a 
separate disorder apart from left 
vericocele residuals; and whether the 
Veteran has any residual disorder from 
his in-service treatment for 
epididymitis from December 2001 to 
March 2002.  

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
actions has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


